Our decision in this case does not involve a determination of the relative titles and possessory rights of the two mortgagee plaintiffs in detinue, nor of the property status of the timber sued for. Regardless of those considerations, the absence of any interest in common, and of any joint right of recovery, is a bar to their joint maintenance of this action.
Counsel for appellant make an earnest and forceful appeal to the court to do justice regardless of any so-called technical rule as to the improper joinder of parties plaintiff.
The rule we are enforcing may seem to be but technical when applied to isolated cases, yet it is based upon the principle of practical expediency that it will not do to allow a joint action at law by two or more plaintiffs for the enforcement of distinct and unrelated rights. Such claims must be prosecuted separately, and this requirement cannot be fairly stigmatized as a denial of justice.
So far as the effect of this decision is concerned, the judgment for defendant, predicated entirely on a misjoinder of parties plaintiff, will not be a bar, on the principle of res judicata, to the maintenance of individual suits hereafter within the period of statutory limitation. McCall v. Jones,72 Ala. 368; 34 Corp. Jur. 793, § 1211.
Application overruled.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.